Citation Nr: 1342904	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  12-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) pension benefits, incurred as a result of the Veteran having been considered to be a fugitive felon, in the calculated amount of $69,466.83


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 1974.

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2005 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012 the Veteran filed a Substantive Appeal (i.e. VA Form 9) where he specifically requested a personal hearing before a Veterans Law Judge (VLJ) sitting at the RO (Travel Board hearing).  This hearing was scheduled for July 19, 2012 but the Veteran failed to appear.  In subsequent July 2012 correspondence, the Veteran indicated that he had received hospital treatment just before the scheduled hearing date and was still recovering from his illness at the time of the actual hearing, making him too weak to attend.  Given that the Veteran has provided a good cause reason for his absence, the Board will afford him an additional opportunity to have the hearing.  Thus, because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a VLJ sitting in Philadelphia (or in the alternative, a videoconference hearing, if he so desires).  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


